DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “temperature control units” in claims 1 and 8; and “computing device” in claim 16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification indicates that the corresponding structures are:
“temperature control units” in claims 1 and 8 is/are one of or both a heating pack 240 and a cooling pack 250 in paragraphs 0024, 0029, 0035, 0036 and 0068 and Fig. 2A; or temperature control packs 130 in Fig. 1B.
 “computing device” in claim 16 is a computer or equivalent structures listed in paragraph 0083.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US Patent No. 8,763,886) in view of Broussard (US PGPub No. 2004/0226309).
Regarding claim 1, Hall discloses a climate controlled shipping system comprising:
a container (20) for shipping an item (item provided within the container 30), the container having a top, a bottom, and sides (the container 20 has top, bottom and four sides as shown in Fig. 1), the inner surfaces (inside surfaces of the respective top, bottom, and four sides) of the top, the bottom and the sides defining a first volume (a volume is defined by the inside surfaces of the respective top, bottom, and sides);
an insulating liner (insert assembly 30) disposed within the first volume (within the volume of the container 20); and 

a second removable insulating insert (C-shaped insert 42) configured to be inserted into the insulating liner (see Fig. 1), wherein the first and second insulating inserts each comprise three connected surfaces (320, 322 and 324, see Fig. 12) and when disposed in the container are C-shaped and interlock to define a second volume (a cubic space defined by the inner sides of the surfaces 320, 322 and 324 of inserts 40 and 42) when disposed in the insulating liner, the second volume configured to contain the item (the cubic space carries a temperature controlled item), and wherein the first and second removable insulating inserts are removable from the first volume (the inserts 40, 42 and container 20 are separate structures so the inserts 40 and 42 are removable from the container 20).
Hall fails to disclose one or more temperature control units disposed within the second volume.
Broussard discloses one or more temperature control units disposed within the second volume (refrigeration coils 671, see Fig. 10, with the heat exchanger coil filled with PCM, paragraph 0043, and it is understood that the PCM is kept in a bag or an enclosure for the liquefying and solidifying cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided one or more temperature control units disposed within the second volume in Hall as taught by Broussard in order to allow the container space to be kept at the proper temperature for an extended time (paragraph 0043 of Broussard).
Regarding claim 3, Hall as modified further discloses wherein the container has a reflective layer thereon (outer layer of the container 20 which faces ambient reflect lights).
Regarding claim 4, Hall as modified further discloses wherein the temperature control units are cooling packs (the PCM in the refrigeration coils 671) which absorb heat from the volume and from the item disposed within the second volume (the solidified PCM absorbs heat in the container).
Regarding claim 5, Hall as modified in claim 1 fails to disclose a temperature sensor configured to sense the temperature of the second volume or of the item within the second volume.
Broussard further discloses a temperature sensor (910, Fig. 9) configured to sense the temperature of the second volume or of the item within the second volume (that monitors the temperature in the cargo space, paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a temperature sensor configured to sense the temperature of the second volume or of the item within the second volume in Hall as taught by Broussard in order to sense the temperature within the volume.
Regarding claim 6, Hall as modified in claim 5 fails to disclose wherein the temperature sensor is in electrical communication with a communications port, the communications port configured to receive a temperature from the temperature sensor and to send a temperature signal.
Broussard further discloses wherein the temperature sensor is in electrical communication with a communications port (temperature control panel 870 of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the temperature sensor is in electrical communication with a communications port, the communications port configured to receive a temperature from the temperature sensor and to send a temperature signal in Hall as taught by Broussard in order to allow a user to check and modify temperature setting in the container for better temperature management in the container space.
Regarding claim 7, Broussard modified in claim 6 further discloses wherein the communications port is configured to send the temperature signal when the temperature received from the temperature sensor is outside a specified temperature range (a user may enter temperature set points in the control panel 870 when the temperature in display 875 of the product in the container is outside a controlled range).
Claim(s) 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duval (US Patent No. 8,402,772) in view of Farrer (US PGPub No. 2011/0067852).
Regarding claim 8, Duval discloses a temperature control system comprising:
a container (in food or beverage containers, col. 7, lines 1-6) configured to receive an item (food or beverage),

a control circuit (circuit board 89) in electrical communication with the one or more temperature control units (the circuit board 89 and the bimetallic elements 35 are electrically connected see col. 9), the control circuit comprising: a temperature sensor (thermistor 81);
a processor (comparator 86 and sequencer 83, Fig. 8, that calculates temperature difference, col. 9) in electrical communication with the temperature sensor (on circuit board 89); and
a switch (operational amplifier 85) in electrical communication with the processor (on circuit board 89) and in electrical communication with the one or more temperature control units (that sends a current to the bimetal element 35, col. 9, lines 48-50); and
wherein the processor is configured to send an activate signal to the one or more temperature control units via the switch based on an input from the temperature sensor to maintain temperature of the item within a specified range (col. 9, lines 44-50).
Duval fails to disclose the one or more temperature control units comprising a cooling unit and a heating unit.
Farrar discloses wherein the one or more temperature control units comprises a cooling unit (112) and a heating unit (212, see Fig. 2). Farrar also discloses a container 
Therefore, when the enclosure 10 is used in a container in Duval, it would have been obvious to one of ordinary before the effective filing date of the claimed invention to have provided the one or more temperature control units comprises a cooling unit and a heating unit (i.e. plurality of heating or cooling enclosures 10 in the container, or heating/cooling sections in the single enclosure 10) in Duval as taught by Farrar in order to precisely maintain the temperature in the container for temperature sensitive products.
Regarding claim 9, Duval further discloses wherein the one or more temperature control units comprises a plurality of cooling packs (the enclosure 10 has a pair of compartments 20 having material 50 and activator 60 that may perform endothermic reaction for cooling, col. 9, lines 4-6) and a plurality of insulating layers (seals 16 that keep the compartments 20 separated) disposed therebetween.
Regarding claim 10, Duval further discloses wherein the one or more temperature control units comprises a plurality of heating packs (the enclosure 10 has a pair of compartments 20 having material 50 and activator 60 that may perform exothermic reaction for heating, col. 9, lines 4-6) and a plurality of insulating layers (seals 16 that keep the compartments 20 separated) disposed therebetween.
Regarding claim 11, Duval further discloses wherein the switch (85) is in individual electrical communication with each of the plurality of cooling packs and is configured to individually activate each of the plurality of cooling packs upon activate 
Regarding claim 12, Duval further discloses wherein the processor is configured to send sequential activate signals to the plurality of cooling packs based on input from the temperature sensor (the sequencer 83 directs the opening of further bimetallic elements 35 when the temperature is not satisfied, col. 9, lines 63-67).
Regarding claim 14, Duval further discloses wherein the one or more temperature control units comprises a plurality of cooling packs (compartments 20 having material 50 and activator 60 for endothermic reaction) are arranged circumferentially around the switch (the compartments 20 are arranged circumferentially around operational amplifier 85 on circuit board 89 in the center of Fig. 1), each of the plurality of cooling packs comprising:
a reservoir (a space with materials 50 and 60 filled) comprising:
a first compartment (in 60) containing a first component (activator 60);
a second compartment (in 50) containing a second component (material 50); and
a barrier (gate 30, in Figs. 2 and 3) separating the first compartment from the second compartment; and
an electrical actuator (bimetallic elements 35) configured to receive an electrical signal (opening signal) from the switch (85) and to apply the electrical signal to the barrier (that signal is applied and opens gate 30) of a first one of the plurality of cooling packs (50/60 pair on left, the bimetallic element 35 is opened when an electric current is applied, col. 9, lines 48-50) and to subsequently apply the electrical signal to a barrier of a second one of the plurality of cooling packs (50/60 pair on right, and the control 
wherein the barrier, upon application of the electrical signal, becomes permeable to the first component (the gate 30 is opened and to allow activator 60 passes through, see col. 9, lines 50-57), wherein the first component (60) comes into contact with the second component (50), and wherein the first component and the second component react in an endothermic reaction (the material 50 and activator are mixed thorough the tube 32 opening to react in an endothermic reaction).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duval (US Patent No. 8,402,772) in view of Farrer (US PGPub No. 2011/0067852) as applied to claim 8 above, and further in view of Forster (WO 2014/207250 A1).
Regarding claim 15, Duval further discloses wherein at least one of the plurality of heating packs (a pair of compartments 20 having material 50 and activator 60 for exothermic reaction) comprises:
a reservoir (a space with materials 50 and 60 filled) having an actuator (gate 30) and solution therein (materials 50 and 60), wherein the actuator is deformable upon application of an electrical signal (gate 30 is opened when the bimetallic elements 35 is heated by electric current from the operational amplifier 85);
an electrical node (bimetallic elements 35, a terminal of the electrical connection) configured to receive an electrical signal from the switch (85) and to apply the electrical signal to the actuator (opening signal is applied and opens gate 30); and

Duval fails to explicitly disclose initiating crystallization of the solution in an exothermic reaction.
Forster discloses sodium acetate trihydrate is a heat source material, and the mixture of sodium acetate trihydrate in a solid form and a sodium acetate trihydrate in an unstable liquid form will cause the crystallization of the material and releases heat (page 5, lines 11-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the material that initiate crystallization of the solution in an exothermic reaction in Duvel as taught by Forster since the sodium acetate trihydrate material is stable at room temperature and non-hazardous (page 4, lines 20-30 of Foster).
Claims 16-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duval (US Patent No. 8,402,772) in view of Farrer (US PGPub No. 2011/0067852) as applied to claim 8 above, and further in view of Huat (US PGPub No. 2011/0221573).
Regarding claim 16, Duval fails to disclose wherein the control circuit further comprises a communications port in electrical communication with the processor, the communications port configured to communicate with a remote computing device.
Huat discloses wherein the control circuit (Fig. 1) further comprises a communications port (data interface 106b or satellite transmitter 106e) in electrical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the control circuit further comprises a communications port in electrical communication with the processor, the communications port configured to communicate with a remote computing device in Duvel as taught by Huat in order to provide real time access to the temperature information regardless the location (paragraph 0034 of Huat).
Regarding claim 17, Duval as modified further discloses wherein the communications port is further configured to receive a signal from the remote computing device and to communicate the signal to the processor (through the connection between interface 106b and laptop 108), the signal comprising instructions and the specified temperature range for maintaining the temperature of the item (the temperature set point can be entered into the laptop, paragraph 0064 of Huat).
Regarding claim 18, Duval as modified further discloses wherein the communications port is configured to receive a temperature signal from the temperature sensor and to broadcast the temperature signal to the remote computing device (current temperature of the container can be displayed on the laptop, paragraph 0034 of Huat).
Regarding claim 19,
Regarding claim 21, Duval as modified fails to disclose wherein the communication port is configured to receive location information for the container and wherein the control circuit is configured to change a frequency of temperature measurements or change the specified temperature range based on the received location information.
Huat discloses wherein the communication port (satellite transmitter 106e) is configured to receive location information for the container (according to paragraph 0100 of Huat, the container may be tracked throughout the container’s journey, therefore the satellite transmitter 106e receives the location data and transmits the data to remote computers for tracking).
Huat further discloses the control circuit is configured to change a frequency of temperature measurements or change the specified temperature range (the control circuit in Fig. 1 is configured to allow a user to change a temperature set point, see paragraph 0064) based on the received location information (the user may track the container and change the temperature set point of the container, see the display in Figs. 5 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the to disclose wherein the communication port is configured to receive location information for the container and wherein the control circuit is configured to change a frequency of temperature measurements or change the specified temperature range based on the received location information in Duval as taught by Huat in order to ensure the temperature is within set intervals during transportation of the container.
Response to Arguments
In response to applicant’s comments regarding 112(f) claim interpretation, it has been clearly discussed in the above section that the claim elements invoke and should be interpreted under 112(f). According to MPEP 2181 I A, “unit” and “device” are identified as non-structural generic placeholder, and the term is linked respectively with functional languages “temperature control” and “computing”. Such recitation in the claims should be interpreted as per the specification supports.
Applicant’s arguments with respect to claim(s) 1 and 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Duvel is incompatible with Farrer, the modification is based upon the implementation of both cooling and heating units in the Duval’s enclosure 10 but does not implement the complex structure in Farrar. Farrar teaches both cooling and heating units in a container, and also identifies that a container may be exposed to various ambient conditions with wide temperature range and the temperatures outside of the allowable product temperature range may reducing the efficacy and/or shelf life of a pharmaceutical product. Therefore Farrer exhibits the need for both cooling and heating in temperature controlling arts. Since Duval’s enclosure 10 is able to provide cooling or heating, it is obvious to modify Duval’s 
In response to applicant’s argument regarding the recitation “the container having a top, a bottom and sides, the inner surfaces of the top the bottom and the sides defining a first volume” in claim 8, it is noted that claim 8 does not recite such limitation. Instead, claim 8 recites “a container configured to receive an item”. Duval explicitly discloses food or beverage containers which the enclosure 10 can be used, so that meets the claim limitation. 
 In response to applicant’s argument that Duval fails to disclose “one or more temperature control units disposed within the container”, since the heat transfer of the enclosure 10 is provided through heat conduction (enclosure 10 contacts skin, wine, beverage or food to be cooled or heated), the conduction of heat from the enclosure 10 to the container may be performed in two ways: 1. providing the enclosure 10 over an external surface of the container to transfer heat from enclosure 10, through container wall, to the food or beverage contained within; and 2. providing the enclosure 10 within the container together with the food or beverage contained within to directly exchange heat. In the case when the enclosure 10 is placed within the container, Duval meets the claim limitation. Also, Duval discloses that the invention may be attached to the bottle outer surface; and the invention may be used with food or beverage containers (col. 7, lines 1-6). Therefore it is understood that the enclosure 10 with the wine bottle may be placed within the beverage container so that Duval meets the claim limitation.
Conclusion

Proskin (US PGPub No. 2012/0210677) discloses a shipping box with a temperature sensor which a temperature data transmits wirelessly and can be accessed by a remote computer.
Wilson (US PGPub No. 2007/0193297) discloses a container with a temperature readout on exterior surface of the container. The temperature data may also be transmitted wirelessly and can be accessed by a remote computer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

/F.K.L/Examiner, Art Unit 3763